ChápmAít, O. J.
The note declared on was made by its terms “ payable at any bank in Boston.” The word “ bank ” has long had a well defined signification in this Commonwealth, and has been applied to institutions incorporated for banking purposes, but not to offices kept by individuals or copartnerships for the purpose of doing such banking business as such persons have been authorized to do.
The evidence offered by the plaintiff was admissible, and it would have been competent to the jury to find that the place called “ Bank of the Metropolis ” was a bank. But the ruling of the court upon this evidence, that it was a bank, included a decision as to the truth of the evidence, and this was a matter for the jury and not for the court. For this reason only, the exceptions must be sustained.
After the evidence of the defendants had been put in to prove what the notary had testified before the grand jury, it was clearly competent to contradict it by the testimony of the notary proving what his statements were. The fact that this evidence related to what had been said by witnesses before the grand jury was no objection to its admissibility on either side. Commonwealth v. Mead, 12 Gray, 167.
The exception sustained is valid only as to the indorsers. As to the maker of the note, .the verdict must stand.

Ordered accordingly.